Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings are objected to because figs 12 and 13 are illegible writing (very small font).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
3.	Claims 21-34 are objected to because of the following informalities:  
(i) In claim 21, define CCA. This can corrected by changing it to - - -clear channel assessment (CCA);
(ii) In claim 22 line 1, delete “the” in front of claim 21;
 (iii) In claim 28, define CCA. This can corrected by changing it to - - -clear channel assessment (CCA);
(iv) In claim 29 line 1, delete “the” in front of claim 28. Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 21-34 are rejected under 35 U.S.C. 103 as being unpatentable over Lv et al (US 20130176954) (see IDS) in view of Seok (US 201600881010)(see IDS) and further in view of SEOK YONG HO (KR 20160081832 ).
With regards to claims 21 and 28, Lv et al discloses a wireless communication terminal/ method, the terminal ( see [0028],  the receiving station acquiring the information about available channels of the transmitting station by receiving the radio frame on one or more basic channel bandwidths including a main channel of the local station. Also see, [0094] receiving STA ),  comprising: 
a communication unit (see [0093], The transmitting STA, 0094] If the receiving STA); and 
a processor ([0104] If the receiving STA receives and successfully decodes) configured to process signals transmitted and received through the communication unit, wherein the processor is configured to:
 receive wireless signal (system for channel data transmission in a wireless network, a transmitting station and a receiving station ) , identify whether a channel status of a bandwidth for a physical layer protocol data unit, PPDU, is idle or busy based on the received wireless signal ([0021], the receiving station acquiring the information about available channels of the transmitting station by receiving the radio frame on one or more basic channel bandwidths including a main channel of the local station and decoding the first indication information of available channels from the received radio frame, and returning a radio frame to the transmitting station on one or more basic channel bandwidths, which are detected from the available channels of the transmitting station and are available currently for the local station, to acknowledge the channel subscription;)  Also in [0135] if the data frames transmitted by the transmitting STA carry one or more complete MAC SDUs (MSDUs) or Management MAC PDUs (MMPDUs), the channel bandwidth which is subscribed currently is merely the bandwidth to use for transmission of the current data frames; and if the data frames transmitted by the transmitting STA carry one MSDU or segment sub-units corresponding to the MMPDU, the channel bandwidth which is subscribed currently is merely the bandwidth to use for the current data frame and subsequently carrying the segment sub-units corresponding to the above MSDU/MMPDU), wherein the channel status of the bandwidth is individually identified for each of a plurality of sub-channels constituting the bandwidth ( see [0093], the STA may perform channel detection via CCA on each of 20 MHz channels of bandwidth), and 
Lv et al discloses all of the subject matter discussed above except for 
(a) wherein the channel status of each of the plurality of sub-channels is transmitted from a physical, PHY, layer to a medium access control, MAC, layer through PHY- CCA indication.
(b) including a bitmap
(i) with regards to item (a) above;
However Seok teaches in [0314] a MAC layer may indicate a list of target channels to a PHY layer for which to perform CCA, and bysy/idle results to the MAC layer . In see [0010]-[0011] When the parameter is set to the first CCA level type, a CCA indication primitive including information indicating that a medium is busy may be transmitted from the physical layer to the higher layer when a signal equal to or greater than the first CCA threshold is sensed, and a CCA indication primitive including information indicating that the medium is idle may be transmitted from the physical layer to the higher layer when the signal equal to or greater than the first CCA threshold is not sensed. In [0011] When the parameter is set to the second CCA level type, a CCA indication primitive including information indicating that a medium is busy may be transmitted from the physical layer to the higher layer when a signal equal to or greater than the second CCA threshold is sensed, and a CCA indication primitive including information indicating that the medium is idle may be transmitted from the physical layer to the higher layer when the signal equal to or greater than the second CCA threshold is not sensed. In [0121], In the example shown in FIG. 6, if a packet for STA3 to transmit reaches MAC of STA3, the STA3 may confirm that the medium is in the idle state in the DIFS and immediately transmit a frame. In the meantime, the other STAs monitor the busy state of the medium, and operate in the standby mode. During operation of STA3, each of STA1, STA2, and STA5 may have data to be transmitted.
Therefore, it would have been obvious to one of ordinary skill in the art before theeffective filing date of the claimed invention to modify the invention of Lv et al as taught by Seok and include wherein the channel status of each of the plurality of sub-channels is transmitted from a physical, PHY, layer to a medium access control, MAC, layer through PHY- CCA indication.
Rationale: Some teaching, suggestion, or motivation in the prior art thatwould have led one of ordinary skill to modify the prior art reference or tocombine prior art reference teachings to arrive at the claimed invention 
To reject a claim based on this rationale, Office personnel must resolve theGraham factual inquiries. Then, Office personnel must articulate the following: 
(1) a finding that there was some teaching, suggestion, or motivation, either inthe references themselves or in the knowledge generally available to one of ordinaryskill in the art, to modify the reference or to combine reference teachings; 
(2) a finding that there was reasonable expectation of success; and 
(3) whatever additional findings based on the Graham factual inquiries may benecessary, in view of the facts of the case under consideration, to explain a conclusionof obviousness. 
In this case: 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lv et al as taught by Seok and include wherein the channel status of each of the plurality of sub-channels is transmitted from a physical, PHY, layer to a medium access control, MAC, layer through PHY- CCA indication with a reasonable expectation of success, thus to facilitate CCA operation by implementing appropriate layers to configure and execute CCA, and avoid collision/interference by not using busy channel(see Seok, [0121], [0259]). 
Therefore, the claimed subject matter would have been obvious to a personhaving ordinary skill in the art before the effective filing date of the claimed invention
(ii) with regards to item (b) above;
However, SEOK YONG HO discloses in fig. 24 that, in order to determine the CCA state of the 20 MHz channel in the secondary 80 MHz, the 40 MHz channel in the secondary 80 MHz, and the 80 MHz channel in the secondary 80 MHz, the CCA bitmap information for the frequency parts constituting the secondary 80 MHz channel may be used. Specifically, this CCA bitmap information may be composed of four bits corresponding to each of four 20 MHz channels (i.e., frequency parts constituting a secondary 80 MHz channel) constituting a secondary 80 MHz channel. For example, the first, second, third, and fourth bit positions in a 4-bit bitmap are in the order of increasing frequency at the lowest frequency position in the secondary 80 MHz channel (or in the order of decreasing frequency at the highest frequency position) (I. E., Idle / busy) of the four 20 MHz channels. If the value of one bit is 0, the idle state is indicated. If the value of one bit is 0, the idle state is indicated (or, if 0, the busy state is indicated. This bitmap information may be generated, for example, in the PHY of the transmitting device that performs the broadband HE PPDU transmission and may be transmitted to the MAC, or may be generated based on the CCA state transmitted from the PHY in the MAC of the transmitting device. FIG. 26 shows an example in which the secondary 80 MHz CCA bitmap is composed of {CH1, CH2, CH3, CH4}. It is assumed that the four 20MHz channels of the secondary 80MHz channel are indexed in order of increasing frequency, CH1, CH2, CH3, and CH4. The secondary 80 MHz CCA bitmap may indicate {idle, idle, busy, busy} if the 40 MHz channel in the secondary 80 MHz is idle during the PIFS immediately before the backoff timer expires on the primary channel. Using this secondary 80 MHz CCA bitmap information, the AP can determine 120 MHz (or non-concatenated 80 + 40 MHz) to concatenate the transmission bandwidth of the HE PPDU.
Therefore, it would have been obvious to one of ordinary skill in the art before theeffective filing date of the claimed invention to modify the invention of Lv et al and Seok as taught by SEOK YONG HO and include a bitmap.
Rationale: Some teaching, suggestion, or motivation in the prior art thatwould have led one of ordinary skill to modify the prior art reference or tocombine prior art reference teachings to arrive at the claimed invention 
To reject a claim based on this rationale, Office personnel must resolve theGraham factual inquiries. Then, Office personnel must articulate the following: 
(1) a finding that there was some teaching, suggestion, or motivation, either inthe references themselves or in the knowledge generally available to one of ordinaryskill in the art, to modify the reference or to combine reference teachings; 
(2) a finding that there was reasonable expectation of success; and 
(3) whatever additional findings based on the Graham factual inquiries may benecessary, in view of the facts of the case under consideration, to explain a conclusionof obviousness. 
In this case: 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lv et al and Seok as taught by SEOK YONG HO and include a bitmap with a reasonable expectation of success, thus a high-efficiency wireless LAN that aims at enhancing a user's sense of performance (see SEOK YONG HO, background-ARt). 
Therefore, the claimed subject matter would have been obvious to a personhaving ordinary skill in the art before the effective filing date of the claimed invention
With regards to claims 22 and 29, the combination of Lv et al ,Seok and  SEOK YONG HO discloses the wireless communication terminal of claim 21, wherein the processor is further configured to: perform a clear channel assessment, CCA, procedure for identifying whether the channel status of each of the plurality of sub-channels is the idle or the busy, wherein the PHY-CCA. indication is used to report the channel status of each of the plurality of sub-channels to the MAC layer through the CCA procedure.  In see [0010]-[0011] When the parameter is set to the first CCA level type, a CCA indication primitive including information indicating that a medium is busy may be transmitted from the physical layer to the higher layer when a signal equal to or greater than the first CCA threshold is sensed, and a CCA indication primitive including information indicating that the medium is idle may be transmitted from the physical layer to the higher layer when the signal equal to or greater than the first CCA threshold is not sensed.

With regards to claim 23  and 30, the combination of Lv et al ,Seok and  SEOK YONG HO discloses the wireless communication terminal of claim 22, wherein the bitmap comprises a plurality of bits to indicate whether the channel status of the plurality of sub-channels is the idle or the busy, and wherein each of the plurality of bits constituting the bitmap indicates the channel status of a corresponding sub-channel among the plurality of sub-channels.  SEOK YONG HO discloses in fig. 24 that, in order to determine the CCA state of the 20 MHz channel in the secondary 80 MHz, the 40 MHz channel in the secondary 80 MHz, and the 80 MHz channel in the secondary 80 MHz, the CCA bitmap information for the frequency parts constituting the secondary 80 MHz channel may be used. Specifically, this CCA bitmap information may be composed of four bits corresponding to each of four 20 MHz channels (i.e., frequency parts constituting a secondary 80 MHz channel) constituting a secondary 80 MHz channel. For example, the first, second, third, and fourth bit positions in a 4-bit bitmap are in the order of increasing frequency at the lowest frequency position in the secondary 80 MHz channel (or in the order of decreasing frequency at the highest frequency position) (I. E., Idle / busy) of the four 20 MHz channels. If the value of one bit is 0, the idle state is indicated. If the value of one bit is 0, the idle state is indicated (or, if 0, the busy state is indicated. This bitmap information may be generated, for example, in the PHY of the transmitting device that performs the broadband HE PPDU transmission and may be transmitted to the MAC, or may be generated based on the CCA state transmitted from the PHY in the MAC of the transmitting device. FIG. 26 shows an example in which the secondary 80 MHz CCA bitmap is composed of {CH1, CH2, CH3, CH4}. It is assumed that the four 20MHz channels of the secondary 80MHz channel are indexed in order of increasing frequency, CH1, CH2, CH3, and CH4. The secondary 80 MHz CCA bitmap may indicate {idle, idle, busy, busy} if the 40 MHz channel in the secondary 80 MHz is idle during the PIFS immediately before the backoff timer expires on the primary channel. Using this secondary 80 MHz CCA bitmap information, the AP can determine 120 MHz (or non-concatenated 80 + 40 MHz) to concatenate the transmission bandwidth of the HE PPDU.

With regards to claim 24 and 31, the combination of Lv et al ,Seok and  SEOK YONG HO discloses the wireless communication terminal of claim 21, wherein a size of the bandwidth is greater than 20MHz (see [0010] When the parameter is set to the first CCA level type, a CCA indication primitive including information indicating that a medium is busy may be transmitted from the physical layer to the higher layer when a signal equal to or greater than the first CCA threshold is sensed, and a CCA indication primitive including information indicating that the medium is idle may be transmitted from the physical layer to the higher layer when the signal equal to or greater than the first CCA threshold is not sensed)., and wherein a size of each of the plurality of sub-channels is 20 MHz (see [0006], primary channel and a plurality of secondary/auxiliar channels may be implemented in 20MHz).

With regards to claim 25 and 32, the combination of Lv et al, Seok and SEOK YONG HO discloses the wireless communication terminal of claim 21, wherein the plurality of sub-channels are composed of one primary channel and at least one secondary channel, and wherein the PHY-CCA. indication does not indicate whether the channel status of the at least one secondary channel is the idle or the busy status when the channel status of the primary channel is the busy( Table 4, CCA indication primitive may comprise both an overall STATE parameter which may be busy or idle, and channel-list parameter which may indicate channels are busy)

With regards to claim 26 and 33, the combination of Lv et al ,Seok and  SEOK YONG HO discloses the wireless communication terminal of claim 21, wherein the bitmap is composed of 8bits. SEOK YONG HO discloses in fig. 24 that, in order to determine the CCA state of the 20 MHz channel in the secondary 80 MHz, the 40 MHz channel in the secondary 80 MHz, and the 80 MHz channel in the secondary 80 MHz, the CCA bitmap information for the frequency parts constituting the secondary 80 MHz channel may be used. Specifically, this CCA bitmap information may be composed of four bits corresponding to each of four 20 MHz channels (i.e., frequency parts constituting a secondary 80 MHz channel) constituting a secondary 80 MHz channel. For example, the first, second, third, and fourth bit positions in a 4-bit bitmap are in the order of increasing frequency at the lowest frequency position in the secondary 80 MHz channel (or in the order of decreasing frequency at the highest frequency position) (I. E., Idle / busy) of the four 20 MHz channels. If the value of one bit is 0, the idle state is indicated. If the value of one bit is 0, the idle state is indicated (or, if 0, the busy state is indicated. This bitmap information may be generated, for example, in the PHY of the transmitting device that performs the broadband HE PPDU transmission and may be transmitted to the MAC, or may be generated based on the CCA state transmitted from the PHY in the MAC of the transmitting device. FIG. 26 shows an example in which the secondary 80 MHz CCA bitmap is composed of {CH1, CH2, CH3, CH4}. It is assumed that the four 20MHz channels of the secondary 80MHz channel are indexed in order of increasing frequency, CH1, CH2, CH3, and CH4. The secondary 80 MHz CCA bitmap may indicate {idle, idle, busy, busy} if the 40 MHz channel in the secondary 80 MHz is idle during the PIFS immediately before the backoff timer expires on the primary channel. Using this secondary 80 MHz CCA bitmap information, the AP can determine 120 MHz (or non-concatenated 80 + 40 MHz) to concatenate the transmission bandwidth of the HE PPDU.

With regards to claim 27 and 34, the combination of Lv et al and Seok discloses the wireless communication terminal of claim 21, wherein at least one bit corresponding to at least one sub-channel among the plurality of bits constituting the bitmap is set to first value indicating that the channel status of the at least one sub-channel is busy, and wherein the at least one bit corresponding to the at least one sub-channel among the plurality of bits constituting the bitmap is set to second value indicating that the channel status of the at least one sub-channel is idle. SEOK YONG HO discloses that It is assumed that the four 20MHz channels of the secondary 80MHz channel are indexed in order of increasing frequency, CH1, CH2, CH3, and CH4. The secondary 80 MHz CCA bitmap may indicate {idle, idle, busy, busy} if the 40 MHz channel in the secondary 80 MHz is idle during the PIFS immediately before the backoff timer expires on the primary channel. Using this secondary 80 MHz CCA bitmap information, the AP can determine 120 MHz (or non-concatenated 80 + 40 MHz) to concatenate the transmission bandwidth of the HE PPDU.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Noh et al (US 8625562) discloses generating a MAC protocol dat unit (MPDU) to be transmitted to a target station (STA).
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        July 1, 2022